Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claim in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a means for initializing…;” a means for generating…;” and “a means for verifying....” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (US Pub. No. 2017/0004475).
Regarding claim 1, White et al teaches a system, shown on Figs. 1 and 2, comprising: 
a first device having a first processor (see para [0087]; “…the POS terminal 306 (also referred to as the merchant device 306) may include one or more processor(s) 356, computer-readable media 358, POS transceiver(s)…”; POS terminal is considered as a first device); 
a second device having a second processor and a light emitting diode (payment object reader is considered as a second device; see para [0076]; “The payment object reader 310-1 may also include: one or more processor(s) 320; a display 322 having one or more visual indicators such as light emitting diodes 324 with or without any keypad, touch-screen or other input device for the user 302 or merchant 308; a network interface 326; and computer-readable media 328”); 
one or more computer readable media accessible to the second processor and storing instructions which when executed by the second processor cause the second device to (see para [0041]; “…embodiments may include a machine-readable medium having stored thereon 
initialize a secure wireless connection between the first device and the second device (see para [0003]; “Bluetooth uses a process called pairing to allow devices to communicate with each other. Pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely, “just works”, “numeric comparison”, “passkey entry”, and “out of band (OOB)”; see also para [0099]; “Referring to FIG. 5, the block diagram illustrates exemplary systems and entities to enable wireless communication, e.g., Bluetooth communication, between a desired payment object reader 510, for example payment object reader 510-1, and the POS terminal 506.”); and 
generate a visible light signal using the tight emitting diode (see para [0057]; “Once paired, the established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED or signal strength based pairing processes”; see also para [0099]; “As shown, the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data (or a variant or representation thereof) for Bluetooth pairing.”); and 
one or more computer readable media accessible to the first processor and storing instructions which when executed by the first processor cause the first device to (payment object reader can be wireless devices; a machine-readable medium having stored thereon instructions that may be used to cause one or more processors to perform the methods; payment object reader may also include: processor(s); para [0018], [0041], [0076]): 

Regarding claim 2, White et al teaches wherein: 

the second device is a smartphone (see para [0018]; “The payment object reader initiates a payment transaction by receiving payment through a payment object. The payment object can be any payment mechanism, for example, a debit card, a credit card, a smart-card conforming to a Europay-MasterCard-Visa (“EMV”) standard, a radio frequency identification tag (i.e., near field communication enabled objects), or a virtual payment card stored on a device such as a smart phone and transmittable, for example, via near field communication (NFC).”)); and 
the secure wireless connection is a Bluetooth connection (device pairing of between Bluetooth enabled devices, over short distances via radio wave transmission; para [0047)).
Regarding claim 3, White et al teaches: 
initializing the secure wireless connection between the first device and the second device includes generating a shared secret on the second device (see para [0003]; “Bluetooth uses a process called pairing to allow devices to communicate with each other. Pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely, “just works”, “numeric comparison”, “passkey entry”, and “out of band (OOB)”; see also para [0099]; “Referring to FIG. 5, the block diagram illustrates exemplary systems and entities to enable wireless communication, e.g., Bluetooth communication, between a desired payment object reader 510, for example payment object reader 510-1, and the POS terminal 506.”; see also para [0099]; “Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”);
the one or more computer readable media accessible to the first device further store instructions which when executed by the first processor cause the first device to generate the shared secret on the first device (see also para [0099]; “Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”); and 
the visible light signal is representative of one of: (i) the shared secret; and (ii) a derivative of the shared secret (see para [0099]; “The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”).
Regarding claim 4, White et al discloses the system of claim 1. In addition, White et al discloses wherein: 
generating the visible light signal on the second device (the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors,
luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); color code, which is unique to the payment object reader or the POS terminal requesting pairing; furthermore, the display control component can modify the
colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para [0021], [0023]); includes at least one of: (i) setting a color of the light emitting diode; (ii) blinking the light emitting diode (the pairing technique is performed successfully when the user correctly verifies the color code, also referred to as optical authentication data, being flashed (blinking) on the LEDs 124 associated with the payment object reader; para [0073]); and (iii) selectively lighting light emitting diodes from a plurality of light emitting diodes which includes the light emitting diode (the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); color code, which is unique to the payment object reader or the POS terminal requesting pairing; furthermore, the display control component can modify the colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para [0021], [0023]).
Regarding claim 5, White et al teaches generating the visible light signal on the second device includes illuminating a logo on the second device (control the light indicators in accordance with the pairing code to generate the second optical pattern (logo), the second optical pattern when shared with the POS terminal enables pairing between the payment object reader and the POS terminal; the desired payment object reader emits through the LEDs, a visual pattern of colors indicative or representative of the authentication data; para [0024]).
Regarding claim 6, White et al discloses a system, shown on Figs. 1 and 2, comprising: 
a first device having a first processor and a visible light sensor (see para [0087]; “…the POS terminal 306 (also referred to as the merchant device 306) may include one or more processor(s) 356, computer-readable media 358, POS transceiver(s)…”; POS terminal is considered as a first device; see also para [0098]; “FIG. 5 is a block diagram illustrating a use case in which Bluetooth communication between a payment object reader 510 (e.g., payment object reader 510-1 or 510-2) and the POS terminal 506 is enabled using LED-based pairing technique, according to an exemplary embodiment of the present subject matter. In one implementation, the devices, for example, the POS terminal 506 pairs with a desired payment object reader 510 by converting authentication data 544 into optical authentication data 546, which can be transmitted through one or more visual indicators, such as LEDs 524, associated with the payment object reader 510.”); 
a second device having a second processor and a light emitting diode (payment object reader is considered as a second device; see para [0076]; “The payment object reader 310-1 may also include: one or more processor(s) 320; a display 322 having one or more visual indicators such as light emitting diodes 324 with or without any keypad, touch-screen or other input device for the user 302 or merchant 308; a network interface 326; and computer-readable media 328”); 
one or more computer readable media accessible to the second processor and storing instructions which when executed by the second processor cause the second device to (see para [0041]; “…embodiments may include a machine-readable medium having stored thereon instructions that may be used to cause one or more processors to perform the methods, variations of the methods, and other operations described here…”): 
initialize a secure wireless connection between the first device and the second device (see para [0003]; “Bluetooth uses a process called pairing to allow devices to communicate with each other. Pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely, “just works”, “numeric comparison”, “passkey entry”, and “out of band (OOB)”; see also para [0099]; “Referring to FIG. 5, the block diagram illustrates exemplary systems and entities to enable wireless communication, e.g., Bluetooth communication, between a desired payment object reader 510, for example payment object reader 510-1, and the POS terminal 506.”); and 
generate a visible light signal by illuminating a logo on the second device using the light emitting diode (see para [0057]; “Once paired, the established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED or signal strength based pairing processes”; see also para [0099]; “As shown, the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data (or a variant or representation thereof) for Bluetooth pairing.”); and 
one or more computer readable media accessible to the first processor and storing instructions which when executed by the first processor cause the first device to (payment object reader can be wireless devices; a machine-readable medium having stored thereon instructions that may be used to cause one or more processors to perform the methods; payment object reader may also include: processor(s); para [0018], [0041], [0076]): 
verify the secure wireless connection on the first device using the visible light signal (confirming a pairing of the POS terminal with the payment object reader; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0099)]) by: capturing the visible light signal generated on the second device using the visible light sensor (confirming a pairing of the POS terminal with the payment object reader; the POS terminal through a sensor device may capture the shared authentication data as visible to it; the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing: see Fig. 5 and para [0012], [0020], [0021], [0099]).
Regarding claim 7, White et al teaches wherein: 
the first device is a secure card reader (see para [0002]; “…point-of-sale terminal to process a transaction. The terminal is connected, usually with wires, to a cash register and to an Internet connection. Some terminals process chip cards; for such terminals, a card is inserted into the terminal and the user enters a Personal Identification Number (PIN) on a keypad of the terminal. Other terminals process magnetic stripe cards. For such terminals, the card is swiped through a slot. Mobile card readers are also available for magnetic stripe cards.”); 
the second device is a smartphone (see para [0018]; “The payment object reader initiates a payment transaction by receiving payment through a payment object. The payment object can be any payment mechanism, for example, a debit card, a credit card, a smart-card conforming to a Europay-MasterCard-Visa (“EMV”) standard, a radio frequency identification tag (i.e., near field communication enabled objects), or a virtual payment card stored on a device such as a smart phone and transmittable, for example, via near field communication (NFC).”)); and 
the secure wireless connection is a Bluetooth connection (device pairing of between Bluetooth enabled devices, over short distances via radio wave transmission; para [0047)).
Regarding claim 8, White et al teaches wherein: 
the visible light signal is representative of an out of band temporary key for the secure wireless connection (pairing mechanisms include legacy pairing and Secure Simple Pairing
(SSP). SSP includes a number of association models for pairing, namely out of band (OOB); visual indicators, such as light emitting diodes (LEDs); the authentication data may be dynamic; para [0003], [0021], [0053]); 
generate the visible light signal by illuminating the logo on the second device using the light emitting diode (control the light indicators in accordance with the pairing code to generate the second optical pattern (logo), the second optical pattern when shared with the POS terminal enables pairing between the payment object reader and the POS terminal; the desired payment object reader emits through the LEDs, a visual pattern of colors indicative or representative of
the authentication data; para (0024)) includes: (i) generating the out of band temporary key on the second device (pairing to allow devices to communicate with each other; pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP); SSP includes a number of association models for pairing, namely out of band (OOB); the authentication data may be dynamic (temporary key); para [0003], [0053]), and (ii) encoding the out of band temporary key into the visible light signal on the second device (pairing to allow devices to communicate with each other; pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP); SSP includes a number of association models for pairing, namely out of band (OOB); the payment object reader 110 is configured to convert (encode) the authentication data into a specific sequence, color, or animation corresponding to specific alphanumeric data value (the converted data is referred to as optical authentication data 120 hereinafter); the authentication data may be dynamic and changing; para [0003), [0053]); and
verifying the secure wireless connection on the first device using the visible light signal includes generating the out of band temporary key on the first device using the visible light signal captured by the visible light sensor on the first device (pairing mechanisms include legacy
pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely out of band (OOB); the payment object reader may include hardware features, such as sensors; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source; para [0003], [0046], [0099]).
Regarding claim 9, White et al teaches wherein: 
initializing the secure wireless connection between the first device and the second device includes generating a shared secret on the second device (Bluetooth uses a process called pairing to allow devices to communicate with each other including legacy pairing and Secure Simple Pairing; a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or pairing code interchangeably) with the other; establishing a
communication channel between a computing device, e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED; para [0003], (0005), [0057]; see also para [0099]; “Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”); 
the one or more computer readable media accessible to the first device further store instructions which when executed by the first processor cause the first device to generate the shared secret on the first device (see para [0099]; “Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”); and 
the visible light signal is representative of one of: (i) the shared secret; and (ii) a derivative of the shared secret (see para [0099]; “The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”).
Regarding claim 10, White et al discloses the system of claim 9. In addition, White et al discloses wherein: 
initializing the secure wireless connection between the first device and the second device includes exchanging cryptographic material between the first and second device (see para [0099]; “As shown, the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data (or a variant or representation thereof) for Bluetooth pairing. The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities. While visual indicators have been described in detail, it will be understood that other kinds of visual, audio and tactile indicators may also be used. Examples include, but are not limited to, a one or two dimensional symbol, a bar code, a QR code, a static or dynamic string of colors in a color space, or any other optical information, audio signals, type of code or digital representation of information that takes the form of a non-alphanumeric pattern. In other embodiments, the optical authentication data 546 may be made up of alphanumeric patterns”; such arrangement of pattern is considered as cryptographic material); and 
generating the shared secret on the first device and generating the shared secret on the second device uses the exchanged cryptographic material (see para [0099]; “The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”).
Regarding claim 11, White et al teaches a system for establishing a verified secure wireless connection (confirming a pairing of the POS terminal with the payment object reader; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0012], [0099]) comprising: 
a first device with a first transceiver (the POS terminal and the payment object reader each includes a transceiver capable of transmitting data between them once paired; para [0019]);
a second device with a second transceiver, wherein the second device does not include a display (the POS terminal and the payment object reader each includes a transceiver capable of transmitting data between them once paired; the payment object reader does not include a display; para [0019], [0022]; “These LEDs can be particularly useful in implementations where the payment object reader does not include a display or in cases where the payment object reader cannot receive or send audio, video or haptic data.”); 
a visible light signal source on the second device (payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs or any such light emitting source; para [0018], [0099]); 
wherein the first and second devices store computer-readable instructions which when executed by the first and second devices cause the first and second to (see para [0041]; “…embodiments may include a machine-readable medium having stored thereon instructions that may be used to cause one or more processors to perform the methods, variations of the methods, and other operations described here…”) jointly initialize a secure wireless
connection using the first transceiver and the second transceiver (Bluetooth uses a process called pairing to allow devices to communicate with each other including legacy pairing and Secure Simple Pairing; establishing a communication channel between a computing device,
e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED; para [0003], [0005], [0057]); 
wherein the second device stores computer-readable instructions which when executed by the second device cause the second device to (a machine-readable medium having stored thereon
instructions that may be used to cause one or more processors to perform the methods; para [0041]) generate a visible light signal using the visible light source (payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs or any
such light emitting source; para [0018], [0099]); and 
wherein the first device stores computer-readable instructions which when executed by the first device cause the first device to verify the secure wireless connection using the visible light signal (confirming a pairing of the POS terminal with the payment object reader; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0012], [0041], [(0099]).
Regarding claim 12, White et al teaches wherein: 
the visible light source is a light emitting diode (visual indicators, such as light emitting diodes (LEDs); para [0021]); and 
verifying the secure wireless connection on the first device using the visible light signal (confirming a pairing of the POS terminal with the payment object reader; the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 12 & para [0012], [0021], [0099}) includes: (i) generating the same visible light signal on the first device using a display of the first device (the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); para [0021]); and (ii) accepting a comparison verification input on a user interface of the first device (a merchant through a user interface of the POS terminal enters the shared authentication data as visible to him and sends the entered information to the payment object reader for confirmation (verification); para [0020)).
Regarding claim 13, White et al teaches wherein: 
the first device is a secure card reader (establishing a communication channel between a computing device, e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED or signal strength based pairing processes; para [0057]); 
the second device is a smartphone (see para [0018]; “The payment object reader initiates a payment transaction by receiving payment through a payment object. The payment object can be any payment mechanism, for example, a debit card, a credit card, a smart-card conforming to a Europay-MasterCard-Visa (“EMV”) standard, a radio frequency identification tag (i.e., near field communication enabled objects), or a virtual payment card stored on a device such as a smart phone and transmittable, for example, via near field communication (NFC).”)); and 
the secure wireless connection is a Bluetooth connection (device pairing of between Bluetooth enabled devices, over short distances via radio wave transmission; para (0047).
Regarding claim 14, White et al teaches wherein: 
initializing the secure wireless connection using the first transceiver and the second transceiver (Bluetooth uses a process called pairing to allow devices to communicate with each other including legacy pairing and Secure Simple Pairing; a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or pairing code interchangeably) with the other; the POS terminal and the payment object reader each includes a transceiver capable of transmitting data between them once paired; establishing a communication channel between a computing device, e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED; para (0003), [0005], [0020], [0057]) includes generating a shared secret on the first device and generating the shared secret on the second device (a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (shared secret), hereinafter referred to as authentication data, pairing parameter(s), or pairing code interchangeably, with the other; para [0020]; see also para [0099]; “Referring to FIG. 5, the block diagram illustrates exemplary systems and entities to enable wireless communication, e.g., Bluetooth communication, between a desired payment object reader 510, for example payment object reader 510-1, and the POS terminal 506.”); and 
the visible light signal is representative of one of: (i) the shared secret;
and (ii) a derivative of the shared secret (the payment object reader can transmit alphanumeric authentication data (shared secret) by displaying such data through visual indicators, such as light emitting diodes (LEDs); para (0021]; see para [0099]; “The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”).
Regarding claim 15, White et al teaches wherein: 
the visible light source (LEDs; para [0021], [0023]) is one of: (i) a multicolor light emitting diode; (ii) a light emitting diode; and (iii) a plurality of light emitting diodes (LEDs; para [0021], [0023]}); and 
generating the visible light signal on the second device (providing a color code, which is unique to the payment object reader or the POS terminal requesting pairing; furthermore, the display control component can modify the colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para [0021], [0023]) includes at least one of: (i) setting a color of the multicolor light emitting diode (the display control component can modify the colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para [0021], [0023]); (ii) blinking the light emitting diode (the pairing technique is performed successfully when the user correctly verifies the color code, also referred to as optical authentication data, being flashed (blinking) on the LEDs 124 associated with the payment object reader; para [0073]); and (iii) selectively lighting light emitting diodes from the plurality of light emitting diodes (the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); color code, which is unique to the payment object reader or the POS terminal requesting pairing;
furthermore, the display control component can modify the colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para (0021),
[0023]).
Regarding claim 16, White et al teaches the system comprising: 
a light emitting diode on the second device (payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs or any such light emitting source; para [0018], [0099]); 
a logo on the second device ((control the light indicators in accordance with the pairing code to generate the second optical pattern (logo), the second optical pattern when shared with the POS terminal enables pairing between the payment object reader and the POS terminal; the desired payment object reader emits through the LEDs, a visual pattern of colors indicative or representative of the authentication data; para (0024))); 
a visible light sensor on the first device (the POS terminal through a sensor device may capture the shared authentication data as visible to it; the payment object reader may include hardware features, such as sensors; para [0020], [0046]); 
wherein generating the visible light signal on the second device (providing a color code, which is unique to the payment object reader or the POS terminal requesting pairing; furthermore, the display control component can modify the colors, intensities, brightness, lightness, or luminance of light emitted by the LEDs to provide even more unique possibilities in the way the optical authentication data is displayed through the LEDs; para [0021], [0023)]) includes: illuminating the logo on the second device by lighting the light emitting diode on the second device (control the light indicators in accordance with the pairing code to generate the second optical pattern (logo), the second optical pattern when shared with the POS terminal enables pairing between the payment object reader and the POS terminal; the desired payment object reader emits through the LEDs, a visual pattern of colors indicative or representative of the authentication data; see para [0024]); and 
wherein verifying the secure wireless connection on the first device using the visible light signal (confirming a pairing of the POS terminal with the payment object reader; the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para (0012), [0021], [0099]) includes: capturing the visible light signal generated on the second device using the visible light sensor on the first device (confirming a pairing of the POS terminal with the payment object reader; the POS terminal through a sensor device may capture the shared authentication data as visible to it; the payment object reader can transmit alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0012], [0020], [0021], [0099]).
Regarding claim 17, White et al teaches the system wherein: 
the visible light signal is representative of an out of band temporary key for the secure wireless connection (pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely out of band (OOB); visual indicators, such as light emitting diodes (LEDs); the authentication data may be dynamic; para [0003], [0021], [0053]); 
generating the visible light signal using the visible light source (confirming a pairing of the POS terminal with the payment object reader; the payment object reader can transmit
alphanumeric authentication data by displaying such data in the form of colors, luminance, intensity, lightness, chroma, and brightness through visual indicators, such as light emitting diodes (LEDs); the payment object reader 510-1 and 510-2 may each include one or more
visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 12 & para [0012], [0021], [0099]) includes: (i) generating the out of band temporary key on the second device (pairing to allow devices to communicate with each other; pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP); SSP includes a number of association models for pairing, namely out of band (OOB); the authentication data may be dynamic (temporary key); para [0003], [(0053]), and (ii) encoding the out of band temporary key into the visible light signal on the second device (pairing to allow devices to communicate with each other; pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP); SSP includes a number of association models for pairing, namely out of band (OOB); the payment object reader 110 is configured to convert (encode) the authentication data into a specific sequence, color, or animation corresponding to specific alphanumeric data value (the converted data is referred to as optical authentication data 120 hereinafter); the authentication data may be dynamic and changing; para [0003], [(0053]); and
verifying the secure wireless connection on the first device using the visible light signal includes generating the out of band temporary key on the first device using the visible light
signal captured by the visible light sensor on the first device (pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely out of band (OOB); the payment object reader may include hardware
features, such as sensors; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source; para [0003], [0046], [0099)]).

Regarding claim 18, White et al teaches the system wherein: 
initializing the secure wireless connection using the first transceiver and the second transceiver (Bluetooth uses a process called pairing to allow devices to communicate
with each other including legacy pairing and Secure Simple Pairing; a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or
pairing code interchangeably) with the other; the POS terminal and the payment object reader each includes a transceiver capable of transmitting data between them once paired; establishing a communication channel between a computing device, e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED; para (0003), [0005], [0020], [0057]) includes generating a shared secret on the first device and generating the shared secret on the second device (a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or pairing code interchangeably) with the other; para [0020]); and 
the visible light signal is representative of one of: (i) the shared secret; and (ii) a derivative of the shared secret (the payment object reader can transmit alphanumeric authentication data (shared secret) by displaying such data through visual indicators, such as light emitting diodes (LEDs); para [0021] and see also para [0099]; “Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities.”).
Regarding claim 19, White et al teaches the system wherein: 
initializing the secure wireless connection using the first transceiver and the second transceiver (Bluetooth uses a process called pairing to allow devices to communicate with each other including legacy pairing and Secure Simple Pairing; a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or
pairing code interchangeably) with the other; the POS terminal and the payment object reader each includes a transceiver capable of transmitting data between them once paired; establishing a communication channel between a computing device, e.g., a point-of-sale (POS) terminal, and a payment object reader; established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED; para [0003], [0005], [0020], [0057]) includes: (i) exchanging cryptographic material between the first and second device (a POS terminal connects with an intended payment object reader by requesting the intended payment object reader to share a password (hereinafter referred to as authentication data, pairing parameter(s), or pairing code interchangeably) with the other; para [0020]); and 
generating the shared secret on the first device and generating the shared secret on the second device uses the exchanged cryptographic material (see para [0099]; “As shown, the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data (or a variant or representation thereof) for Bluetooth pairing. The number, arrangement and orientation of the LEDs is only exemplary and for discussion purposes only and should not be considered limiting. In one example, the visual indicators may emit light of different colors, brightness, and intensities. Each unique combination of such colors, brightness, luminance, chrominance, and/or intensities is representative or indicative of the authentication data 544 in an optical format, referred to as optical authentication data 546. Such data can be used to share information and/or pair the payment object reader 510 with any computing device having Bluetooth capabilities. While visual indicators have been described in detail, it will be understood that other kinds of visual, audio and tactile indicators may also be used. Examples include, but are not limited to, a one or two dimensional symbol, a bar code, a QR code, a static or dynamic string of colors in a color space, or any other optical information, audio signals, type of code or digital representation of information that takes the form of a non-alphanumeric pattern. In other embodiments, the optical authentication data 546 may be made up of alphanumeric patterns”; such arrangement of pattern is considered as cryptographic material.).
Regarding claim 20, White et al teaches a system for forming a verified secure wireless connection (confirming a pairing of the POS terminal with the payment object reader; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0012] and [0099]) comprising: 
a first device (see para [0087]; “…the POS terminal 306 (also referred to as the merchant device 306); 
a second device (payment object reader is considered as a second device; see para [0076]; “The payment object reader 310-1 may also include: one or more processor(s) 320; a display 322 having one or more visual indicators such as light emitting diodes 324 with or without any keypad, touch-screen or other input device for the user 302 or merchant 308; a network interface 326; and computer-readable media 328”); 
a means for initializing a secure wireless connection between the first device and the second device (see para [0003]; “Bluetooth uses a process called pairing to allow devices to communicate with each other. Pairing mechanisms include legacy pairing and Secure Simple Pairing (SSP). SSP includes a number of association models for pairing, namely, “just works”, “numeric comparison”, “passkey entry”, and “out of band (OOB)”; see also para [0099]; “Referring to FIG. 5, the block diagram illustrates exemplary systems and entities to enable wireless communication, e.g., Bluetooth communication, between a desired payment object reader 510, for example payment object reader 510-1, and the POS terminal 506.”); 
a means for generating a visible light signal on at least one of the first and second devices (see para [0057]; “Once paired, the established communication channel can be further secured using ways similar to the device association or pairing, i.e., the LED or signal strength based pairing processes”; see also para [0099]; “As shown, the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data (or a variant or representation thereof) for Bluetooth pairing.”); and 
a means for verifying the secure wireless connection on at least one of the first and second devices using the visible light signal (confirming a pairing of the POS terminal with the payment object reader; the payment object reader 510-1 and 510-2 may each include one or more visual indicators formed by LEDs 524 or any such light emitting source, that can provide a visual signal in the form of visible light rays and where the visible light rays transmit and broadcast authentication data for Bluetooth pairing; Fig. 5 and para [0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown et al (US Pub. No. 2015/0138008) is cited to show pairing devices using optical patterns.
Narendra et al (US Pub. No. 2015/0098706) is cited to show light sequence out-of-band Bluetooth pairing.
DeLeon et al (US Pub. No. 2008/0113618) is cited to show pairing of mobile devices using visual patterns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637